TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 21, 2014



                                     NO. 03-13-00451-CV


                                 Andrea R. Biller, Appellant

                                               v.

            NNN 1 & 2 Met Center 1, LLC; NNN 1 & 2 Met Center 2, LLC;
            NNN 1 & 2 Met Center 3, LLC; NNN 1 & 2 Met Center 4, LLC;
            NNN 1 & 2 Met Center 5, LLC; NNN 1 & 2 Met Center 7, LLC;
           NNN 1 & 2 Met Center 10, LLC; NNN 1 & 2 Met Center 11, LLC;
           NNN 1 & 2 Met Center 12, LLC; NNN 1 & 2 Met Center 13, LLC;
           NNN 1 & 2 Met Center 17, LLC; NNN 1 & 2 Met Center 18, LLC;
           NNN 1 & 2 Met Center 19, LLC; NNN 1 & 2 Met Center 20, LLC;
           NNN 1 & 2 Met Center 21, LLC; NNN 1 & 2 Met Center 22, LLC;
      NNN 1 & 2 Met Center 23, LLC; and Lexington Insurance Company, Appellees


      APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the interlocutory order signed by the trial court on June 13, 2013.

Andrea R. Biller has filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall bear their own costs relating to this appeal, both in this

Court and in the court below.